              Case 2:21-mj-30379-DUTY ECF No. 1, PageID.1
                                           AUSA:            Filed 08/05/21 Telephone:
                                                    Mark Chasteen           Page 1 of(313)
                                                                                       14 226-9555
AO 91 (Rev. ) Criminal Complaint            Agent:                 Jeffrey Weiland                Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
Brandi Renee Randall                                                     Case No.         Case: 2:21−mj−30379
                                                                                          Assigned To : Unassigned
                                                                                          Assign. Date : 8/5/2021
                                                                                          SEALED MATTER (LH)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              2/7/20 to 1/26/21               in the county of               Wayne      in the
        Eastern          District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
18 U.S.C. § 1349                                      Conspiracy to Commit Wire Fraud




          This criminal complaint is based on these facts:




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                      Jeffrey Weiland- Special Agent
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

         August 5, 2021
Date:                                                                                        Judge’s signature

City and state: Detroit, MI                                           Elizabeth A. Stafford- U.S Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30379-DUTY ECF No. 1, PageID.2 Filed 08/05/21 Page 2 of 14




           AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Jeffrey Weiland, being duly sworn, states as follows:


   YOUR AFFIANT’S BACKGROUND, TRAINING AND EXPERIENCE

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been so employed since September 2007. I am currently assigned to the

Public Corruption and Government Fraud squad in the Detroit Division of the FBI.

As a Special Agent, I have investigated crimes including the corruption of state

and local officials, arson, forced labor trafficking, racketeering and violations of

the Foreign Agents Registration Act. During these investigations, I have been the

affiant on search warrants for businesses, residences and electronic mail (e-mail)

accounts. I have also conducted investigations using consensual recordings,

undercover operations, Title III wiretaps and techniques authorized under the

Foreign Intelligence Surveillance Act (FISA).

                           PURPOSE OF AFFIDAVIT

      2.     This affidavit is submitted in support of a criminal complaint for

Brandi Renee RANDALL, date of birth XX/XX/1986, for violating 18 U.S.C. §

1349 (Conspiracy to Commit Wire Fraud). Based on the facts set forth in this

affidavit, there is probable cause to believe that RANDALL conspired, or agreed,

to commit the crime of wire fraud, and other federal crimes, with Sharodney
                                           1
   Case 2:21-mj-30379-DUTY ECF No. 1, PageID.3 Filed 08/05/21 Page 3 of 14




Marteze Harrison (“Sharodney”). Furthermore, RANDALL knowingly and

voluntarily joined the conspiracy.

      3.    The information contained in this affidavit is based upon my personal

knowledge obtained through participating in this investigation as well as

information I received from the Michigan Unemployment Insurance Agency

(MUIA), U.S. Department of Labor, Federal Grand Jury subpoenas, court orders

issued pursuant to 18 U.S.C. § 2703(d), search warrants and interviews.

      4.    Since this affidavit is being submitted for the limited purpose of

establishing probable cause that RANDALL violated 18 U.S.C. § 1349

(Conspiracy to Commit Wire Fraud), I have not included each and every fact

known to me concerning this investigation.

                    BACKGROUND ON INVESTIGATION

      5.    The FBI and Department of Labor-Office of Inspector General (DOL-

OIG) are investigating RANDALL, Sharodney and other individuals known and

unknown for defrauding the State of Michigan and other states out of federal

dollars earmarked for Pandemic Unemployment Assistance (PUA). The

investigation began with a focus on more than one hundred claims for

Unemployment Insurance (UI) that had been filed with the State of Michigan from

two Internet Protocol (IP) addresses - 68.34.90.152, assigned to XX46 Quinn

                                         2
     Case 2:21-mj-30379-DUTY ECF No. 1, PageID.4 Filed 08/05/21 Page 4 of 14




Street Lowr, Detroit, Michigan 48234 and 68.42.157.111 assigned to XX203 Steel

Street, Detroit, Michigan 48235. Sharodney resides at XX46 Quinn Street.

       6.    On January 26, 2021, agents from the FBI and DOL-OIG executed

search warrants at XX46 Quinn Street and XX203 Steel Street. Agents found paper

and electronic evidence of UI fraud at both locations, including text messages

between RANDALL and Sharodney in furtherance of their conspiracy to commit

wire fraud. On January 26, 2021, agents also interviewed RANDALL and other

persons believed to have knowledge of the fraud scheme.

                              PROBABLE CAUSE

A.     Background on Unemployment Insurance Program

       7.    The Social Security Act of 1935 initiated the federal and state UI

system. The system provides benefits to individuals who are unemployed for

reasons beyond their control. The purpose of the UI system is twofold: first, to

lessen the effects of unemployment through cash payments made directly to laid-

off workers, and second, to ensure that life necessities are met on a weekly basis

while the worker seeks employment. In Michigan, the UI system is administered

by the MUIA, which is part of the Michigan’s Department of Labor and Economic

Opportunity. Other States administer their UI programs through similar state run

agencies. Regardless of state, the U.S. Department of Labor funds each of the

                                          3
   Case 2:21-mj-30379-DUTY ECF No. 1, PageID.5 Filed 08/05/21 Page 5 of 14




respective state agency’s administrative costs, including salaries, office expenses,

and computer equipment.

      8.     State unemployment systems and benefits are largely financed by

taxes on private employers located in that state. When state unemployment benefits

are exhausted, they may be supplemented by federal funds appropriated by the

U.S. Department of Labor. As of the time of this application, the federal

government is providing significant supplemental benefits to the states as a result

of the COVID-19 pandemic.

      9.     Beginning in or about March 2020 and continuing through the

present, the Families First Coronavirus Response Act (FFCRA); Coronavirus Aid,

Relief, and Economic Security (CARES) Act; and American Rescue Plan Act of

2021 (ARPA) have created federal programs that allowed for the significant outlay

of federal funds flowing to and through the states to offset the historic needs for

unemployment benefits by the American workforce, including the State of

Michigan and in the Eastern District of Michigan. Collective, these benefits are

often referred to as Pandemic Unemployment Assistance (PUA).

      10.    Normally, in the absence of fraud, an unemployed worker initiates an

UI claim in person, over the telephone, or on the Internet. Currently, the

overwhelming majority of UI claims are filed online through a state website. In

                                          4
   Case 2:21-mj-30379-DUTY ECF No. 1, PageID.6 Filed 08/05/21 Page 6 of 14




order to be eligible for UI benefits, the worker must demonstrate a certain level of

earnings in several quarters immediately preceding the application. The amount of

unemployment benefits that a UI claimant might be eligible for depends on a

variety of factors, including but not limited to the length of his or her previous

employment and the amount of wages he or she earned.

      11.    The state agency will either approve or reject a UI claim based on the

application made by the unemployed worker. If the state agency approves a UI

claim, the claimant is required to re-certify the claim via telephone or Internet at

various times during the life of the claim. The worker must also certify that he or

she is still unemployed and actively seeking work. One way in which

unemployment benefits are provided to a claimant is through the use of a debit

card, issued by the Bank of America (BOA) in Michigan, which is mailed to the

claimant through the U.S. Postal Service. The unemployment benefits are loaded

onto the debit card electronically. Alternatively, a worker can provide the state

agency with a bank routing number and bank account in which to have their

unemployment benefits directly deposited electronically. In either case, additional

benefits are loaded electronically at intervals thereafter. The Bank of America

centers used to process Michigan’s UI claims are located in Virginia and Texas.

      12.    In an effort to prevent and otherwise inhibit fraud, the state agencies

                                           5
     Case 2:21-mj-30379-DUTY ECF No. 1, PageID.7 Filed 08/05/21 Page 7 of 14




capture certain data surrounding the interaction between an individual and the UI

system. Each time a claim is accessed in the system, it creates a digital footprint of

sorts. Although states utilize their own unique systems, many times the data that is

collected includes the dates, times, Internet Protocol (IP) address, and Media

Access Control (MAC) address associated with a device accessing a claim. The

state systems tie this information to the user-entered information captured to

facilitate the claim (i.e. name, address, social security number, BOA or other bank

account numbers, bank routing numbers, etc.). It is through the analysis of this data

that the state agencies and investigating agents can identify fraudulent trends and

tendencies associated with certain claims.

B.       Search Warrants Executed at XX46 Quinn Street and XX203 Steel

Street

         13.   On January 26, 2021, the FBI and DOL-OIG executed search warrants

at XX46 Quinn Street and XX203 Steel Street. Agents found paper and electronic

evidence of UI fraud at XX203 Steel Street. At XX46 Quinn Street, Agents seized

debit cards and UI claims information in the name of more than twenty-five

people. Agents also seized four cellular telephones and a laptop computer. During

a voluntary interview with agents, Sharodney admitted a number of facts regarding

his scheme to file false UI claims. Sharodney admitted that he used people’s

                                          6
     Case 2:21-mj-30379-DUTY ECF No. 1, PageID.8 Filed 08/05/21 Page 8 of 14




personal information to file claims without their knowledge or consent. Sharodney

admitted that he paid people to have UI claims and debit cards sent to their homes.

Sharodney, however, would not identify other participants in the scheme.

       14.   Evidence collected in this investigation, including text messages

found on Sharodney’s cellular telephones, shows that in order to facilitate and

conceal the UI fraud, Sharodney worked with other individuals including

RANDALL. Among the actions taken by those individuals to further the goals of

the conspiracy were: (1) creating e-mail accounts to link with UI claims, (2)

submitting UI claims, (3) re-certifying the UI claims, (4) using their telephone

numbers to verify identity, (5) creating online bank accounts in which the UI

benefits were deposited, (6) collecting mail for the UI claims and (7) collecting

mail with pre-paid cards on which UI benefits had been deposited.

C.     Brandi Renee RANDALL

       15.   Agents reviewed three of Sharodney’s cellular telephones seized from

XX46 Quinn Street. Sharodney had messages on his cellphones from telephone

numbers 313-XXX-6639 and 313-XXX-9881. In his contacts, Sharodney

identified 313-XXX-6639 and 313-XXX-9881 as belonging to Brandi. During a

voluntary interview on January 26, 2021, RANDALL stated that she has used both

telephone numbers 313-XXX-6639 and 313-XXX-9881.

                                          7
   Case 2:21-mj-30379-DUTY ECF No. 1, PageID.9 Filed 08/05/21 Page 9 of 14




      16.   On 02/07/2020, RANDALL and Sharodney exchanged text messages:

            Sharodney: [RS] an [LS] I’m waiting on mail to cum for them plz get
            mail

            Brandi: Ight

      Michigan UI claims in the names of [RS] and [LS] listed 20146 Wexford

Street, Detroit, Michigan as the claimant’s mailing address. The Michigan UI

claims were filed from IP address 68.34.90.152, which was assigned to

Sharodney’s residence at XX46 Quinn Street. An Arizona UI claim in the name of

[LS] also listed 20146 Wexford Street, Detroit, Michigan. I believe Sharodney

filed fraudulent UI claims in the names of [RS] and [LS]. I believe RANDALL

knew that the claims were fraudulent when she agreed to accept the mailings at her

address.

      17.   On 02/10/2020, RANDALL and Sharodney exchanged text messages:

            Brandi: [BD] and [JW]…u know them

            Sharodney: Yea dem cards no goof u can trach them just waiting on
            them other names

            Brandi: Ight

      I believe that RANDALL is asking if Sharodney knows [BD] and [JW]

because she received UI documents and debit cards in those names. I believe the

UI claims in those names had been rejected so Sharodney told RANDALL to

                                        8
  Case 2:21-mj-30379-DUTY ECF No. 1, PageID.10 Filed 08/05/21 Page 10 of 14




throw away the cards. Sharodney, however, still wanted RANDALL to look out for

the other names – [LS] and [RS].

      18.    On 02/14/2020, RANDALL and Sharodney exchanged text messages:

             Brandi: [first name of LS] here

             Sharodney: who that

             Brandi: Your card

             Sharodney: Ok bet it’s one more cumin

      I believe Sharodney was initially confused when Brandi wrote that [L] was

here. [L] is the first name of [LS]. I believe the card is a debit card containing UI

benefits for [LS]. Sharodney then told RANDALL that one more card was coming.

I believe Sharodney was referring to a debit card for [RS].

      19.    On 02/29/2020, RANDALL and Sharodney exchanged text messages:

             Sharodney: still waiting on mail let me kno if any mail come for them
             names plz that’s the only way we might see sum money any letter I
             might got verify people identity

             Brandi: Ok…he haven’t came yet…I’m on the mail everyday

             Sharodney: Ok

      Sharodney was reminding RANDALL that if she wanted her share of the

money from the fraudulent UI claims that she needed to let him know which letters

came in the mail so they could take the next steps to ensure payment of the UI

                                           9
  Case 2:21-mj-30379-DUTY ECF No. 1, PageID.11 Filed 08/05/21 Page 11 of 14




claims.

      20.   On 05/26/2020, RANDALL and Sharodney exchanged text messages:

      Brandi: card here

      Sharodney: Wat card

      Sharodney: Which one

      Brandi: My dad

      Sharodney: Ok activate it

      Sharodney: Send me the information on it

      Brandi: [two images of Green Dot account # XXXXXXXX0731]

      I believe that RANDALL set up the Green Dot account for Sharodney to

deposit the funds from fraudulent UI claims. The card may be in her father’s name,

and if so, it is to help RANDALL and Sharodney conceal their role in the fraud.

      21.   On 06/16/2020, RANDALL and Sharodney exchanged text messages:

      Brandi: [image of letter from Arizona’s Department of Economic Security
      addressed to [LC], XX146 Wexford Street, Detroit, MI 48234]

      Sharodney: Yep

      Sharodney: Imma be over there

      Sharodney: Outside

      Michigan and Arizona UI claims in the name of [LC] listed 20146 Wexford

Street, Detroit, Michigan as the claimant’s mailing address. Both claims were filed
                                        10
  Case 2:21-mj-30379-DUTY ECF No. 1, PageID.12 Filed 08/05/21 Page 12 of 14




from IP address 68.34.90.152, assigned to Sharodney’s residence. I believe these

were fraudulent claims and filed without [LC]’s knowledge or consent.

      22.   On 06/20/2020, RANDALL and Sharodney exchanged text messages:

      Brandi: [image of letters from Arizona’s Department of Economic Security
      addressed to [LS], [AT], and [EM] at XX146 Wexford Street, Detroit, MI
      48234]

      Sharodney: Bingo hold dem thangs

      Arizona UI claims in the names of [LS], [AT], and [EM] were all filed on

06/11/2020 and listed 20146 Wexford Street, Detroit, Michigan as the claimant’s

mailing address. All three claims were filed from IP address 68.34.90.152,

assigned to Sharodney’s residence.

      23.   On 06/26/2020, Sharodney texted RANDALL “I got cards cumin

from Pennsylvania be on ur box plz.” On 06/26/2020, UI claims were filed in

Pennsylvania in the names of [DR], [LS], [AT], and [EM] – all four names had

also been used on Arizona claims sent to XX146 Wexford Street, Detroit, MI.

      24.   On 01/22/2021, Sharodney texted RANDALL “Any letter u get from

the unemployment for the state of Michigan I need them.”

      25.   On 01/24/2021, Sharodney texted RANDALL “Be looking out for net

spend cards.”

      Netspend is a prepaid card similar to Green Dot accounts. In executing the

                                        11
  Case 2:21-mj-30379-DUTY ECF No. 1, PageID.13 Filed 08/05/21 Page 13 of 14




UI fraud scheme, Sharodney regularly deposited funds from fraudulent UI claims

onto prepaid cards.

      26.    During her 01/26/2021 interview, RANDALL stated that she was not

aware of Sharodney committing UI fraud. RANDALL did not tell agents about any

of the UI letters that were mailed to XX146 Wexford Street.

      27.    Forty-four UI claims filed between 03/14/2020 and 08/07/2020 listed

XX146 Wexford Street, Detroit, MI as the claimant’s mailing address. The claims

were filed in Michigan, Texas, Washington, Arizona and California.

      28.    As to claims filed with the State of Michigan and California, all

payments are processed through Bank of America centers located in Virginia and

Texas. It is believed that the servers used to process UI claims in Texas,

Washington and Arizona are not located in Michigan. Thus, when receiving

payments on Michigan UI claims and when filing claims in other states, I believe

that RANDALL or Sharodney used wire communications or caused another to use

wire communications in interstate commerce in furtherance of the scheme.

                                  CONCLUSION

      29.    Based on the foregoing information, there is probable cause to believe

that RANDALL conspired, or agreed, to commit the crime of wire fraud and that

RANDALL knowingly and voluntarily joined the conspiracy. Therefore, there is

                                         12
 Case 2:21-mj-30379-DUTY ECF No. 1, PageID.14 Filed 08/05/21 Page 14 of 14




probable cause to believe that RANDALL violated 18 U.S.C. § 1349 (Conspiracy

to Commit Wire Fraud).


                                    __________________________
                                    Special Agent Jeffrey Weiland
                                    Federal Bureau of Investigation


Subscribed and sworn to before me
or by reliable electronic means
      5th day of August, 2021:
this ____



_____________________________
Elizabeth A. Stafford
United States Magistrate Judge




                                         13
